Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19     PageID.1   Page 1 of 20




                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF MICHIGAN


 EDWARD C. LAMBERT,

       Plaintiff,                                         Case No.
                                                          Hon.
 v.


 WAL-MART STORES, INC.,         DEMAND FOR JURY TRIAL
 a foreign corporation,
 WAL-MART ASSOCIATES, INC.,
 a foreign corporation,
 WALMART INC.,
 a foreign corporation, and
 WAL-MART STORES EAST LP,
 a foreign limited partnership,

       Defendants.


 THOMAS R. WARNICKE (P47148)
 LAW OFFICES OF THOMAS R. WARNICKE, PLLC
 Attorneys for Plaintiff
 16291 W. 14 Mile Road, Ste. 21
 Beverly Hills, MI 48025
 (248) 930-4411



            COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Edward C. Lambert, by and through his attorney, for his

 Complaint against Defendants, states and alleges the following:


                                      1
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19       PageID.2     Page 2 of 20




                           Jurisdiction and Venue

    1.    At all times relevant to this matter, Plaintiff, Edward C. Lambert

          (“Plaintiff”), was and is a citizen and resident of the city of Bay

          City, county of Bay, and state of Michigan, and within the

          jurisdiction of this Court. Plaintiff was employed by Defendants

          during the times set forth below.

    2.    Defendant, Wal-Mart Stores, Inc., is a foreign corporation, with

          its’ corporate offices and headquarters located in Bentonville,

          Arkansas, and operates retail stores throughout the United States,

          including locations within the jurisdiction of this Court.

    3.    Defendant, Wal-Mart Associates, Inc., is a foreign corporation,

          with its’ corporate offices and headquarters located in Bentonville,

          Arkansas, and operates retail stores throughout the United States,

          including locations within the jurisdiction of this Court.

    4.    Defendant, Walmart Inc., is a foreign corporation, with its’

          corporate offices and headquarters located in Bentonville,

          Arkansas, and operates retail stores throughout the United States,

          including locations within the jurisdiction of this Court.

    5.    Defendant, Wal-Mart Stores East LP, is a foreign limited liability

          company, with its’ corporate offices and headquarters located in



                                       2
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19       PageID.3   Page 3 of 20




          Bentonville, Arkansas, and operates retail stores throughout the

          United States, including locations within the jurisdiction of this

          Court.

    6.    The Defendants set forth in paragraphs 2-5 above are collectively

          referred to herein as Defendants or Wal-Mart.

    7.    This action is brought, in part, pursuant to the Michigan Persons

          with Disabilities Civil Rights Act, MCL 37.1101 et seq. (PDCRA),

          as well as other common state law claims.

    8.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §

          1332, as there exists complete diversity of citizenship between the

          parties and the amount in dispute in is excess of $75,000, including

          economic damages, loss of benefits, and emotional distress

          damages.

    9.    Declaratory, injunctive and other appropriate relief, including

          monetary and/or punitive damages, are sought pursuant to the

          aforementioned Act.

    10.   Venue in this Court is proper as the employment practices alleged

          to be unlawful in this matter occurred at Defendant Wal-Mart’s

          store located in the county of Bay, state of Michigan, which was




                                       3
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19      PageID.4    Page 4 of 20




          the location where Plaintiff was employed by Defendants and all

          operative facts occurred within the jurisdiction of this Court.

    11.   Plaintiff was terminated from his employment by Defendants on

          April 14, 2016.

                General Allegations and Statement of Claims

    12.   Plaintiff re-alleges and incorporates the paragraphs above.

    13.   Plaintiff was employed by the Wal-Mart Defendants for

          approximately for 8 years.

    14.   Plaintiff began his employment with the Wal-Mart Defendants on

          or about March 25, 2008, at a Wal-Mart store in Bay City,

          Michigan.

    15.   Plaintiff worked first in a part-time seasonal position in Lawn and

          Garden, then moving up to a full-time permanent position as an

          Inventory Control Specialist.

    16.   Plaintiff was a full-time hourly employee for the last 6 and a half

          years of his career with Defendants.

    17.   Plaintiff was compensated on an hourly basis during his entire

          career employed by Defendants.

    18.   At the time of his termination, Plaintiff was making approximately

          $12.53 per hour.



                                       4
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19       PageID.5   Page 5 of 20




    19.   During his 8+ years of employment with Defendants, Plaintiff

          received satisfactory or above evaluations.

    20.   Plaintiff also received various employee-related benefits during his

          employment with Defendants, such as health benefits and paid

          time off.

    21.   Plaintiff endured stressful circumstances everyday while at work.

    22.   More specifically, Plaintiff’s job responsibilities increased

          tremendously during his time at Walmart as he and six others

          would be required to complete the work of what usually took 12

          employees.

    23.   Adding to the stress, Plaintiff was told by his assistant manager,

          Eddie Sims, on multiple occasions, that he wasn’t doing enough

          and if he didn’t make his quota again then he would be given a

          “coaching offense.”

    24.   Keep in mind, Plaintiff’s quota was to have at least 75 department

          picks per hour, along with the many other responsibilities Plaintiff

          had.

    25.   Prior to Plaintiff’s discussion with Mr. Sims, Plaintiff voiced his

          concern with store manager, Paul Borema, about the conflict of

          opinion between himself and Mr. Sims.



                                       5
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19      PageID.6     Page 6 of 20




    26.   However, Plaintiff continuously went to work on time and gave his

          best effort every day he was there.

    27.   On December 21, 2015, Plaintiff took a leave of absence due to

          extreme stress and anxiety and depression, some of which was

          caused by his working conditions at Wal-Mart.

    28.   Over the course of three and a half months, Plaintiff saw

          physicians regarding the above stated conditions.

    29.   Such conditions are recognized disabilities under the PDCRA.

    30.   On February 17, 2016, Plaintiff was involuntarily hospitalized at

          Forest View Hospital in Grand Rapids for matters related to his

          medical condition.

    31.   Defendants were aware of Plaintiff’s medical condition and

          disabilities.

    32.   On April 5, 2016, Plaintiff returned to work at Defendants.

    33.   On April 11, 2016, while putting freight onto a roller as he had

          been trained, Plaintiff’s foot became tangled in the shrink-wrap of

          the pallet and he fell over backwards and while using his right arm

          to brace his fall he received a gash on his arm.

    34.   Plaintiff’s lead supervisor helped wrap his arm to stop the

          bleeding.



                                       6
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19       PageID.7     Page 7 of 20




    35.   Plaintiff went back to work loading the truck, but soon realized his

          arm was very swollen.

    36.   Plaintiff was sent to Covenant Clinic in Bay City.

    37.   It was determined that Plaintiff had a contusion on his arm and he

          was given antibiotics.

    38.   Plaintiff returned to work the next day on April 11, 2016.

    39.   On April 12, 2016, Plaintiff was asked to give an account of the

          incident, which he did.

    40.   On April 13, 2016, Plaintiff was asked by his assistant manager,

          Eddie Sims, if he was working the next day, to which the Plaintiff

          responded “yes sir.”

    41.   On April 14, 2016, Plaintiff went to work and then took lunch,

          however, upon returning from lunch Plaintiff was restricted from

          using his I.D. badge.

    42.   Plaintiff reported that his I.D. badge was not working, at which

          time he was taken to Eddie Sim’s office where Plaintiff was asked

          if “he remembered the accident he was involved in on Monday.”

    43.   Plaintiff answered “yes” and without explanation Plaintiff was told

          by Mr. Sims that he would have to let him go.




                                      7
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19       PageID.8    Page 8 of 20




    44.   Plaintiff was shocked and devastated by this news as his income

          from Defendants was his only source of income to care for his

          family.

    45.   Plaintiff informed Mr. Sims that he was only doing his job at

          which time Mr. Sims responded “I understand all that but I still

          have to let you go.”

    46.   Plaintiff refused to sign any paperwork in regards to the

          termination until he could speak to his manager Paul Borema.

    47.   On April 15, 2016, Plaintiff met with Mr. Borema.

    48.   At that meeting, Mr. Borema stumbled in saying that Plaintiff was

          informed that he had previous “coachings,” or write-ups on his

          record that should have been dropped off from the previous year

          but were not.

    49.   Mr. Borema informed Plaintiff that he was found him at fault for

          getting injured on the job, which also contributed to his

          termination.

    50.   In reality, Plaintiff was terminated by Defendants because of his

          disability.

    51.   Depression, anxiety and extreme stress are a recognized disability

          that limits major life activities by way of a functional disorder as



                                       8
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19        PageID.9    Page 9 of 20




          described by the Michigan Persons with Disabilities Civil Rights

          Act.

    52.   Plaintiff was discriminated against by the Defendants and

          retaliated against for taking a leave of absence to better deal with

          his mental health issues.

    53.   In reality, Defendants purported reason(s) for Plaintiff’s

          termination were pretextual.

    54.   In fact, the real reason for Plaintiff’s termination was due to his

          disability and/or in retaliation for going on disability leave.

                                 COUNTS 1, 2 AND 3

            DISABILTY DISCRIMINATION, RETALIATION AND
            WRONGFUL TERMINATION IN VIOLATION OF THE
             MICHIGAN PERSONS WITH DISABILITES CIVIL
                            RIGHTS ACT

    55.   Plaintiff repeats and reincorporates set forth above.

    56.   At all times pertinent hereto, Defendants were Plaintiff’s employer

          within the meaning of the Michigan Persons with Disabilities Civil

          Rights Act (PDCRA).

    57.   Plaintiff was a disabled person within the meaning of the PDCRA.

    58.   Plaintiff was discriminated against by Defendants because of his

          disability and/or his perceived disability.




                                         9
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19       PageID.10    Page 10 of 20




     59.   At all times relevant hereto, Plaintiff was qualified for his position

           with Defendants.

     60.   Moreover, Plaintiff was able to perform the essential functions of

           his job, with or without reasonable accommodations.

     61.   Such reasonable accommodations included, but were not limited

           to, allowing Plaintiff to take mental health absences to better care

           for himself.

     62.   Providing such reasonable accommodations would not have

           resulted in any hardship to Defendants.

     63.   Plaintiff suffered an adverse reaction when he was retaliated

           against and ultimately terminated by Defendants, all due to his

           disability.

     64.   Defendants knew or had reason to know of Plaintiff’s disability.

     65.   As a direct and proximate result of Defendants’ unlawful actions,

           Plaintiff has sustained injuries and damages including, but not

           limited to, loss of earnings and earning capacity; loss of career

           opportunities; humiliation and embarrassment; mental and

           emotional distress; and loss of the ordinary pleasures of everyday

           life, including the right to a gainful occupation of choice. Plaintiff

           is also entitled to additional compensatory and punitive damages.



                                        10
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19       PageID.11    Page 11 of 20




     WHEREFORE, Plaintiff requests that this Court enter judgment against

  Defendants, jointly and severally, as follows:

        a.     Compensatory damages in whatever amount Plaintiff is found

               to be entitled, including but not limited to past, present and

               future pain and suffering, physical, mental and emotional

               distress;

        b.     Exemplary, liquidated, or punitive damages in whatever amount

               Plaintiff is found to be entitled;

        c.     Judgment for lost wages, past and future, in whatever amount

               Plaintiff is found to be entitled;

        d.     An award for the value of lost fringe and pension benefits, past

               and future;

        e.     An award of interest, costs, and reasonable attorney fees;

        f.     An injunction prohibiting any further acts of retaliation or

               discrimination; and

        g.     Whatever other equitable relief appears appropriate at the time

               of final judgment, including reinstatement.

                                     COUNT 4

                             CIVIL CONSPIRACY




                                         11
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19         PageID.12    Page 12 of 20




     66.     Plaintiff repeats and reincorporates by reference the above stated

             paragraphs.

     67.     That Defendants acted to commit the wrongful acts set forth in

             Counts 1-3 above, and/or conspired with others to commit the

             wrongful acts.

     68.     Defendants’ actions constituted a concerted action.

     69.     The concerted actions were engaged in by two or more persons.

     70.     The concerted action was designed to accomplish a criminal or

             unlawful purpose by criminal or unlawful means.

     71.     As a result of Defendants’ acting in a conspiracy against Plaintiff,

             Plaintiff suffered economic damages, emotional distress damages,

             and other monetary damages in having to defend against the

             frivolous charges, including attorney fees, interest and costs

     72.     Plaintiff is also entitled to recover exemplary or punitive damages

             as compensation for the emotional distress caused by the

             Defendants’ involvement in the conspiracy against Plaintiff.

           WHEREFORE, Plaintiff respectfully prays that this Honorable Court

  enter judgment against Defendants in favor of Plaintiff, in an amount in

  excess of $25,000 or as Plaintiff’s proves at trial, plus interest, costs and




                                         12
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19     PageID.13   Page 13 of 20




  attorney’s fees so wrongfully incurred and award such other or additional

  relief as the Court finds appropriate.




                                           13
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19           PageID.14    Page 14 of 20




                                         COUNT 5

       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

     73.        Plaintiff repeats and reincorporates by reference the above stated

                paragraphs.

     74.        As set forth above, Plaintiff was subjected to extreme and

                outrageous conduct by Defendants; Defendants’ conduct was

                intentional and reckless; and Defendants’ conduct caused Plaintiff

                severe emotional distress.

           WHEREFORE, Plaintiff requests that this Court enter judgment

  against Defendants as follows:

           a.      Compensatory damages in whatever amount Plaintiff is found

                   to be entitled, including but not limited to past, present and

                   future pain and suffering, physical, mental and emotional

                   distress;

           b.      Exemplary and/or punitive damages in whatever amount

                   Plaintiff is found to be entitled;

           c.      Judgment for lost wages, past and future, in whatever amount

                   Plaintiff is found to be entitled;

           d.      An award for the value of lost fringe and pension benefits, past

                   and future;


                                             14
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19        PageID.15    Page 15 of 20




        e.      An award of interest, costs, and reasonable attorney fees;

        f.      An injunction prohibiting any further acts of retaliation or

                discrimination; and

        g.      Whatever other equitable relief appears appropriate at the time

                of final judgment.

                                      COUNT 6

        NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

     75.Plaintiff repeats and reincorporates by reference the above stated

             paragraphs.

     76.As set forth above, Plaintiff was subjected to extreme and outrageous

             conduct by Defendants; Defendants’ conduct was negligent; and

             Defendants’ conduct caused Plaintiff severe emotional distress.


        WHEREFORE, Plaintiff requests that this Court enter judgment

  against Defendants as follows:

        a.      Compensatory damages in whatever amount Plaintiff is found

                to be entitled, including but not limited to past, present and

                future pain and suffering, physical, mental and emotional

                distress;

        b.      Exemplary and/or punitive damages in whatever amount

                Plaintiff is found to be entitled;

                                          15
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19        PageID.16    Page 16 of 20




        c.      Judgment for lost wages, past and future, in whatever amount

                Plaintiff is found to be entitled;

        d.      An award for the value of lost fringe and pension benefits, past

                and future;

        e.      An award of interest, costs, and reasonable attorney fees;

        f.      An injunction prohibiting any further acts of retaliation or

                discrimination; and

        g.      Whatever other equitable relief appears appropriate at the time

                of final judgment.

                                      COUNT 7

                                  NEGLIGENCE

     77.Plaintiff repeats and reincorporates by reference the above stated

             paragraphs.

     78.Defendants had a duty to use reasonable and ordinary care in its safety

             guidelines when Plaintiff, and its other employees, preformed their

             work duties.

     79.Defendants breached their duties by failing to use reasonable and

             ordinary care in implementing a safer work environment for

             Plaintiff.




                                          16
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19           PageID.17   Page 17 of 20




     80.Defendants’ breaches of their aforesaid duties were the direct and

             proximate cause of Plaintiff suffering significant damages, which

             included economic damages, emotional distress damages, loss of

             reputation, and attorney fees and court costs.


        WHEREFORE, Plaintiff requests that this Court enter judgment

  against Defendants as follows:

        a.      Compensatory damages in whatever amount Plaintiff is found

                to be entitled, including but not limited to past, present and

                future pain and suffering, physical, mental and emotional

                distress;

        b.      Exemplary and/or punitive damages in whatever amount

                Plaintiff is found to be entitled;

        c.      Judgment for lost wages, past and future, in whatever amount

                Plaintiff is found to be entitled;

        d.      An award for the value of lost fringe and pension benefits, past

                and future;

        e.      An award of interest, costs, and reasonable attorney fees;

        f.      An injunction prohibiting any further acts of retaliation or

                discrimination; and




                                          17
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19         PageID.18    Page 18 of 20




        g.      Whatever other equitable relief appears appropriate at the time

                of final judgment.

                                     COUNT 8

                             GROSS NEGLIGENCE

     81.Plaintiff repeats and reincorporates by reference the above stated

             paragraphs.

     82.Defendants’ aforesaid acts constituted gross negligence in that its

             conduct or acts were so reckless and in wanton disregard for

             Plaintiff’s rights that it demonstrated a substantial lack of concern

             and indifference for whether an injury would result to Plaintiff.

     83.Defendants’ aforesaid gross negligence was the direct and proximate

             cause of Plaintiff suffering significant damages, including

             economic damages, emotional distress damages, loss of reputation,

             and attorney fees and court costs.


        WHEREFORE, Plaintiff requests that this Court enter judgment

  against Defendants as follows:

        a.      Compensatory damages in whatever amount Plaintiff is found

                to be entitled, including but not limited to past, present and

                future pain and suffering, physical, mental and emotional

                distress;

                                          18
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19      PageID.19    Page 19 of 20




        b.    Exemplary and/or punitive damages in whatever amount

              Plaintiff is found to be entitled;

        c.    Judgment for lost wages, past and future, in whatever amount

              Plaintiff is found to be entitled;

        d.    An award for the value of lost fringe and pension benefits, past

              and future;

        e.    An award of interest, costs, and reasonable attorney fees;

        f.    An injunction prohibiting any further acts of retaliation or

              discrimination; and

        g.    Whatever other equitable relief appears appropriate at the time

              of final judgment.

                                   Respectfully submitted,

                                   /s/ Thomas R. Warnicke
                                   THOMAS R. WARNICKE (P47148)
                                   Attorneys for Plaintiff




                                        19
Case 1:19-cv-11075-TLL-PTM ECF No. 1 filed 04/13/19       PageID.20   Page 20 of 20




                                JURY DEMAND

        Plaintiff hereby demands a jury trial in this action.


                                   Respectfully submitted,


                                   /s/ Thomas R. Warnicke
                                   THOMAS R. WARNICKE (P47148)
                                   Attorneys for Plaintiff




                                        20
